              Case 2:20-cv-00662-JLR Document 40 Filed 01/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          THE HANOVER INSURANCE                         CASE NO. C20-0662JLR
            COMPANY,
11                                                        ORDER GRANTING
                                 Plaintiff,               STIPULATED MOTION
12                 v.

13
            INTREPID LAW GROUP, LLC, et
14          al.,

15                               Defendants.

16          Before the court is the parties’ stipulated motion (Mot. (Dkt. # 39)) to set a revised
17   briefing schedule for Plaintiff The Hanover Insurance Co.’s (“Hanover”) motion for
18   summary judgment (MSJ (Dkt. # 32)), Defendants Tracy Takenaka and Brian Rounds’s
19   motion to stay (Mot. to Stay (Dkt. # 36)), and an anticipated motion to stay or dismiss to
20   be filed by Defendant Donald Woodard. The parties seek to re-note Hanover’s motion
21   for summary judgment and Ms. Takenaka and Mr. Rounds’s motion to stay on February
22   12, 2021. (See generally Mot.) They also ask the court to allow Hanover to file a single


     ORDER - 1
              Case 2:20-cv-00662-JLR Document 40 Filed 01/15/21 Page 2 of 2




 1   brief of 40 pages in length that consolidates its reply in support of its motion for summary

 2   judgment and its response to the two motions to stay.

 3          The court GRANTS the parties’ stipulated motion (Dkt. # 39). Hanover shall file

 4   a single brief of no more than 40 pages in length as its combined reply in support of its

 5   motion for summary judgment and responses to Ms. Takenaka, Mr. Rounds, and Mr.

 6   Woodard’s motions to stay or dismiss. The court DIRECTS the clerk to re-note

 7   Hanover’s motion for summary judgment (Dkt. # 32) and Ms. Takenaka and Mr.

 8   Rounds’s motion to stay (Dkt. # 36) on February 12, 2021.

 9          Dated this 15th day of January, 2021.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
